DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of forming a FinFET device comprising the steps of: cutting the dummy strips to form a trench in the dielectric layer; forming a first insulating structure in the trench, wherein first and second groups of the dummy strips are beside the first insulating structure; removing a dummy strip from the first group of the dummy strips to form a first opening that exposes portions of the fins under the dummy strip; removing the portions of the fins to form a plurality of second openings below the first opening, wherein each of the second openings has a middle-wide profile; and forming a second insulating structure in the first and second openings, in combination with other claimed features, as recited in independent claim 1.  Claims 2-8 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 9, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of forming a FinFET device comprising the steps of: forming a first insulating structure so as to cut the dummy strips into first and second groups of the dummy strips beside the first insulating 
Regarding claim 18, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of forming a FinFET device comprising the steps of: removing one dummy strip from the dummy strips, so as to form a first opening with a bottom above a surface of the isolation layer; removing portions of the fins exposed by the first opening, so as to form a plurality of second openings below the first opening; forming an insulating structure in the first and second openings; and replacing the remaining dummy strips with gate strips, in combination with other claimed features, as recited in independent claim 18.  Claims 19-20 are dependent upon independent claim 18, and are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KIM (U.S 2018/0358450), LEE et al. (U.S 2017/0207135), and SHIN et al. (U.S 2017/0047243) do not teach the allowable subject matter(s) as mentioned above.. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thanh Y. Tran/Primary Examiner, Art Unit 2817      
June 19, 2021